—Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 2, 1990, which assessed Niagara Emergency Physicians Group, P. C. for additional unemployment insurance contributions.
The record supports the conclusion that the physicians engaged by Niagara Emergency Physicians Group, P. C. (hereinafter NEPG) were its employees and not independent contractors. Where, as here, professional services are involved and there is an absence of direct control, an employment relationship can be found where there is "substantial evidence of control over important aspects of the services performed other than results or means” (Matter of Concourse Ophthalmology Assocs. [Roberts], 60 NY2d 734, 736). In this case, the evidence established that NEPG was responsible by contract for obtaining emergency room physicians and agreed to pay them at an established rate. NEPG scheduled the physicians to assure that there would be a physician on duty at all times. It also monitored complaints about its physicians because it was required by contract to review the performance of its physicians. Under these circumstances, there was substantial evidence to sustain the decision of the Unemployment Insurance Appeal Board (see, Matter of Stat Servs. [Hartnett], 148 AD2d 903). This is true even though there was evidence which could have supported a contrary conclusion (see, supra). NEPG’s remaining contentions have been reviewed and found to be lacking in merit.
Mikoll, J. P., Yesawich Jr., Levine, Mercure and Crew III, JJ., concur. Ordered that the decision is affirmed, with costs.